PER CURIAM.
From our examination of the testimonial record, we conclude that the trial court properly denied Appellant’s motion for judgment of acquittal. We affirm the final judgment and sentence in all respects, except for the assessment of $1.00 to go to First Step, Inc., which must be stricken, without prejudice for the trial court to reimpose this cost if it can demonstrate a proper statutory basis therefor. State v. Beasley, 580 So.2d 139 (Fla.1991); Stafford v. State, 648 So.2d 806 (Fla. 5th DCA 1994); Nank v. State, 646 So.2d 762 (Fla. 2d DCA 1994); Bradshaw v. State, 638 So.2d 1024 (Fla. 1st DCA 1994).
Judgment and sentence AFFIRMED; costs relating to First Step, Inc. VACATED.
WEBSTER, MICKLE and BENTON, JJ., concur.